31 Cal. 3d 919 (1982)
647 P.2d 1075
184 Cal. Rptr. 296
In re HUGO FISHER, a Judge of the Superior Court, on Censure.
Docket No. L.A. 31504.
Supreme Court of California.
July 14, 1982.
MEMORANDUM CASE
OPINION
THE COURT.[*]
The Commission on Judicial Performance has recommended that we censure Hugo Fisher, a Judge of the Superior Court of San Diego County, for "conduct prejudicial to the administration of justice that brings the judicial office into disrepute." He has not requested review of the recommendation; and under California Rules of Court, rule 919, that failure "may be deemed a consent to a determination on the merits based upon the record filed by the Commission."
*920 Substantial evidence supports the conclusion that Judge Fisher violated canon 3 of the California Code of Judicial Conduct, which states that "[a] judge should ..., except as authorized by law, neither initiate nor consider ex parte or other communications concerning a pending or impending proceeding." (Canon 3, part A(4).) Accordingly, by this order he is publicly censured.
NOTES
[*]   Mosk, J., did not participate.